DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
It is noted that the instant application incorporates by reference essential material (i.e., the drawings and language necessary to provide an adequate illustration & written description of the elongate-shaped hole & elongate-shaped box recited in claim 1) by reference to parent application 16/679,228, which, as amended on 6/1/20, includes the drawings and language necessary to provide an adequate illustration & written description of this essential material.  Since this parent application was published as a U.S. patent application publication on 3/5/20, and issued as a U.S. Patent on 11/3/20, this incorporation by reference is proper.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the preamble of the claim(s) recites “An elevation working platform”, but the body of the claim(s) recites “a plurality of through holes through which the data lines or charging wires pass, the elongated-shaped box is used to place electronic devices.”  Hence, it is unclear whether the applicant is claiming an elevation working platform alone, or a combination comprising the elevation working platform and data lines, charging wires, and electronic devices.  Clarification is required.  For the purposes of examination, the examiner is considering the elevation working platform as the claimed invention, and reading the above limitation to mean “a plurality of through holes through which the data lines or charging wires [can] pass, the elongated-shaped box is [capable of being] used to place electronic devices.”  
Regarding claim 4, the term “the second hinging seat” lacks antecedent basis in the claim.  
Regarding claim 11, the term “the fourth hinging seat” lacks antecedent basis in the claim.  
Regarding claim 11, this claim is indefinite because it recites a configuration inconsistent with the specification.  In particular, the claim recites “the locking component is arranged on the lower support to restrict the sliding of the fourth hinging seat”; but, as shown in Fig. 9 of the drawings and discussed in par. 50 of the written description of the instant application, the locking component (25) that restricts the sliding of the fourth hinging seat (8) is arranged on the upper support (1), not the lower support (2).  Clarification is required.  For examination purposes, the examiner is considering the above limitation to mean “the locking component is arranged on the [upper] support to restrict the sliding of the fourth hinging seat”.  
Regarding claims 12 & 18, the term “extrudes” is used by the claim to mean “presses,” while the accepted meaning is “to shape (a substance, such as metal or plastic) by forcing through a die.” The term is indefinite because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. 
Claims 2-18 are indefinite due to dependence upon an indefinite base claim.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10517390 in view of Huang (5931103).  The claims of U.S. Patent No. 10517390 teach a desk plate; but fail(s) to teach elongated-shape hole, elongated-shape box, opening, bottom, and through holes.  However, Huang teaches a station (11, 21, 24) comprising an elongated-shape hole (10) provided in a desk plate (10); an elongated-shape box (21) connected in the elongated-shape hole (Fig. 3); the top of the elongated-shaped box is provided with an opening (i.e., hole in 21 covered by 24) and the bottom of the elongated-shaped box is provided with a plurality of through holes (214, 218) through which the data lines or charging wires can pass (Fig. 5), and the elongated-shaped box is capable of being used to place electronic devices (note that small electronic devices (e.g., thumbdrives), or portions of larger ones (e.g., the bottom edge of a smartphone or tablet) could be placed within Huang’s box (21)).  It would have been obvious to one of ordinary skill in the art to add a station, as taught by Huang, to the desk plate of the claims of U.S. Patent No. 10517390, in order to make charging cables accessible to persons using the platform, while increasing the storage capacity thereof (as suggested by col. 2, lines 50-63 of Huang).  
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10820688.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10820688 and the instant application teach a desk plate; an elongate-shaped hole; and an elongate-shaped box with through holes. Thus, the invention of claims 1-18 of U.S. Patent No. 10820688 is in effect a species of the generic invention of claims 1-18. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-18 are anticipated (fully encompassed) by claims 1-18 of U.S. Patent No. 10820688, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-18.  
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11324310.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 11324310 and the instant application teach a desk plate; an elongate-shaped hole; and an elongate-shaped box with through holes. Thus, the invention of claims 1-18 of U.S. Patent No. 11324310 is in effect a species of the generic invention of claims 1-18. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-18 are anticipated (fully encompassed) by claims 1-18 of U.S. Patent No. 11324310, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-18.  
Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Han (20160249737) in view of Huang (5931103).  
Regarding claim 1, Han teach(es) the structure substantially as claimed, including an elevation working platform, comprising a desk plate (110) and an elevation working platform body (120), the elevation working platform body having an upper support (121), a lower support (121’) and at least one group of elevating components (122) connected between the upper support and the lower support, the desk plate is arranged on the upper support (Figs. 1-2), and the elevating components are used to adjust the height of the desk plate in related to the lower support (Figs. 5 & 7).  Han fail(s) to teach an elongated-shape hole or elongated-shape box.  However, Huang teaches a station (11, 21, 24) comprising an elongated-shape hole (11) provided in a desk plate (10); an elongated-shape box (21) connected in the elongated-shape hole (Fig. 3); the top of the elongated-shaped box is provided with an opening (i.e., opening in 21 covered by 24 - see Fig. 3) and the bottom of the elongated-shaped box is provided with a plurality of through holes (214, 218) through which the data lines or charging wires can pass (Fig. 5), and the elongated-shaped box is capable of being used to place electronic devices (note that small electronic devices (e.g., thumbdrives), or portions of larger ones (e.g., the bottom edge of a smartphone or tablet) could be inserted through the opening to be placed within Huang’s box (21)).  It would have been obvious to one of ordinary skill in the art to add a station, as taught by Huang, to the desk plate of Han, in order to make charging cables accessible to persons using the platform, while increasing the storage capacity thereof (as suggested by col. 2, lines 50-63 of Huang).  
Regarding claim 2, Han teaches a locking component (140), which is used to releasably lock the desk plate at any height (par. 31); a lever (130) is arranged underneath the desk plate, and the lever is connected (via 132 – see Fig. 3) with the locking component; the locking component is connected (via 122b’ and 142c) with the elevating components (122); one can operate the lever to unlock the locking component to allow the elevating components to move (Figs. 3 & 6 and par. 53-61).  
Regarding claim 3, Han teaches each group of elevating components (122) that comprises a first support rod (A in Fig. 2 Annotated) and a second support rod (B) hinged (at 122’) to a central portion of each other to form an X-shape (Fig. 2), the lower support (121’) comprises a first hinging seat (C) fixedly connected thereto and a second hinging seat (D) slidable relative to the lower support, the upper support (121) comprises a third hinging seat (E) fixedly connected thereto and a fourth hinging seat (F) slidable relative to the upper support, a lower end (at 122a) of the first support rod (A) is hinged to the first hinging seat (C), an upper end (at 122b’) of the first support rod is hinged to the fourth hinging seat (F), a lower end (at 122b’) of the second support rod (B) is hinged to the second hinging seat (D), an upper end (at 122a) of the second support rod is hinged to the third hinging seat (E), and the elevation working platform comprises an elastic component (123-124), and the elastic component bears at least a part of the weight of the upper support (par. 49).

    PNG
    media_image1.png
    560
    631
    media_image1.png
    Greyscale

Claims 5-7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han (20160249737) & Huang (5931103) in view of Huang (CN204541230).  
Regarding claim 5, Han as modified teach(es) the structure substantially as claimed, including an elastic component (123-124); but fail(s) to teach an elastic component arranged between a lower support and a first support rod.  However, Huang ‘230 teaches an elastic component (5) arranged between a lower support (4) and a first support rod (3), the first end (H in Fig. 3 Annotated) of the elastic component is hinged to the lower support, and the second end (G) of the elastic component is hinged to the first support rod.  It would have been obvious to one of ordinary skill in the art to substitute an elastic component, as taught by Huang ‘230, for each of the elastic components of Han as modified, in order to facilitate raising & lowering of the desk plate.  

    PNG
    media_image2.png
    348
    684
    media_image2.png
    Greyscale

Regarding claim 6, mere reversal & rearrangement of parts has been held to involve only routine skill in the art (MPEP 2144.04); and the instant application fails to recite any specific rationale for connecting the elastic component between the second hinging seat & second support rod.  It would have been obvious to one of ordinary skill in the art to relocate each of the elastic components of Han as modified to extend between the second hinging seat & second support rod, in order to facilitate raising & lowering of the upper support, and in order to improve the aesthetic appearance of the platform by reducing the visibility of the elastic components.  Hence, Han as modified would teach an elastic component (5 of Huang) arranged between the second hinging seat (D of Han) and the second support rod (B of Han), the first end (H of Huang) of the elastic component is hinged to the second hinging seat, and the second end (G of Huang) of the elastic component is hinged to the second support rod. 
Regarding claims 7 & 16, Huang teaches an elastic component (5) that is a compressed gas spring (5) or a compressed mechanical spring. 
Claims 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han (20160249737) & Huang (5931103) in view of Weritz (DE4032674).  

    PNG
    media_image3.png
    394
    578
    media_image3.png
    Greyscale

Regarding claim 8, Han as modified teach(es) the structure substantially as claimed, including an elastic component (123-124); but fail(s) to teach an elastic component arranged between the lower support and the second support rod.  However, Weritz teaches an elastic component (e) arranged between a lower support (f-h) and a second support rod (J in Fig. 1 Annotated), a first end (K) of the elastic component is hinged to the lower support, and a second end (L) of the elastic component is hinged to the second support rod.  It would have been obvious to one of ordinary skill in the art to substitute an elastic component, as taught by Weritz, for each of the elastic components of Han as modified, in order to facilitate raising & lowering of the desk plate.  
Regarding claim 10, Weritz teaches an elastic component (e) that is a stretch gas spring or a tension spring (see p. 1 of English Translation of Weritz).  
Claims 9 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han (20160249737) & Huang (5931103) in view of Ergun (20150289641).  
Regarding claim 9, Han as modified teach(es) the structure substantially as claimed, including an elastic component (123-124); but fail(s) to teach an elastic component arranged between the second hinging seat and the first support rod.  However, Ergun teaches an elastic component (157) arranged between a fourth hinging seat (128) and a second support rod (126).  Additionally, mere reversal & rearrangement of parts has been held to involve only routine skill in the art (MPEP 2144.04); and the instant application fails to recite any specific rationale for connecting the elastic component between the second hinging seat & first support rod.  It would have been obvious to one of ordinary skill in the art to replace each of the elastic components of Han as modified with an elastic component, as taught by Ergun, arranged between the second hinging seat and the first support rod, in order to facilitate raising & lowering of the desk plate.  
Regarding claim 17, Ergun teaches an elastic component (157) that is a stretch gas spring or a tension spring (see par. 66).  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han (20160249737) & Huang (5931103) in view of Flaherty (20150250303).  
Regarding claim 14, Han as modified teach(es) the structure substantially as claimed, including at least one group of elevating components (122) comprises two groups of elevating components (122) arranged on two sides of the upper support (121); but fail(s) to teach a horizontal plate.  However, Flaherty teaches a horizontal plate (110) that connects two groups of elevating components (30).  It would have been obvious to one of ordinary skill in the art to add a horizontal plate, as taught by Flaherty, to the structure of Han as modified, in order to facilitate easier assembly & transportation of the elevation working platform as well as replacement of the desk plate (as suggested by par. 73 of Flaherty).  
Regarding claim 15, Flaherty additionally teaches the inclusion, in an elevation working platform body (Fig. 22), of a keyboard holder (70A) connected to an upper support (11) by a connecting plate (106, 108).  It would have been obvious to one of ordinary skill in the art to add a keyboard holder & connecting plate, as taught by Flaherty, to the structure of Han as modified, in order to provide additional storage capacity (as suggested by par. 68 & 73 of Flaherty) and improved ergonomics (as suggested by par. 70 of Flaherty).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637